Citation Nr: 1029437	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from November 1966 to 
August 1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefits sought on appeal.  

As a preliminary matter, the Board notes that, in the March 1998 
rating decision, the RO granted the Veteran service connection 
for posttraumatic stress disorder (PTSD) and assigned an initial 
50 percent disability rating.  The Veteran perfected a timely 
appeal of the initial rating assigned in the March 1998 decision.  
That initial disability rating was later (in a January 2001 
rating action) increased to 70 percent, effective as of the date 
of claim.  As the appeal of the Veteran's claim for an initial 
rating in excess of 70 percent for PTSD emanates from his 
disagreement with the rating initially assigned following the 
grant of service connection, the Board has characterized the 
claim as for a higher initial rating, in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge (VLJ) at a hearing at the RO in November 2007.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

In February 2008, the Board remanded the claims for further 
notification, evidentiary development, and adjudication.  

However, in March 2010, the Veteran's newly appointed attorney 
submitted a request for an additional personal hearing before a 
VLJ sitting at the RO.  See 38 C.F.R. §§ 20.703, 20.1304(a) 
(2009).  In that statement, the representative contended that a 
new hearing is warranted both because the Veteran has changed 
representation and because of the lapse in time since the last 
hearing.  

The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  The Board notes that regulations do not address requests 
for additional hearings once a Veteran has been provided a 
hearing before a VLJ.  See 38 C.F.R. §§ 20.700-20.704, 20.1304(a) 
(2009).  However, in this case, the Board acknowledges that the 
Veteran has obtained new representation since his prior hearing 
in November 2007.  Thus, in this instance, and without further 
guidance from statute or regulation, the Board will hereby remand 
the Veteran's case to the RO so that it may schedule a hearing 
and send notice of the hearing to the Veteran and his current 
attorney.  In accordance with his request, the Veteran must be 
provided an opportunity to present testimony during a hearing 
before a member of the Board sitting at the RO.  See 38 C.F.R. 
§ 20.704 (2009).

In view of the foregoing, the case is REMANDED for the following 
action:

Schedule the Veteran for a hearing before a 
VLJ sitting at the RO.  Notify the Veteran 
and his attorney of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



